The defendant was convicted of violating the prohibition laws, by having prohibited liquors in his possession, and appeals.
The warrant for defendant's arrest, based upon proper affidavit, was issued by the judge of the inferior court of Bessemer, returnable to "the judge of the circuit court of the Tenth judicial circuit of Alabama." Defendant, being arrested under said warrant, executed bond for his appearance "at the present term of the circuit court, Bessemer division, Jefferson county, Alabama, etc."
This court judicially knows that the judge of the inferior court of Bessemer is in the territory defined as being exclusively under the jurisdiction of the Bessemer division of the circuit court of Jefferson county, under act of the Legislature of Alabama, approved August 18, 1919 (Local Acts, Alabama, 1919, p. 62). By that act it is provided that:
  "In all cases where any process shall issue from the courts of such officers or inferior tribunals [that is, in the territory defined] returnable to the circuit court the same shall be returnable to the said circuit court of the Tenth *Page 639 
judicial circuit holding at Bessemer, and not elsewhere." Section 5.
Therefore we know the defendant was not misled as to where he should appear and defend the charge made against him. In fact, the execution of the appearance bond, made returnable as it was, we think, strongly indicative that defendant's plea to the jurisdiction was an afterthought. Williams v. State, 18 Ala. App. 286,92 So. 28.
The trial court properly sustained the demurrers to defendant's plea to the jurisdiction.
There is no bill of exceptions, and the defendant's refused written charges will not be considered.
There appearing no prejudicial error in the record, let the judgment be affirmed.
Affirmed.